Title: Petition from Some Inhabitants of Albemarle County, [before 12 May 1777]
From: Inhabitants of Albemarle County
To: Virginia Assembly



[Before 12 May 1777]

To the Honourable House of Burgesses and Senators of the common wealth of Virginia the Petition of sundry Inhabitants and Freholders Situate in the south part of Albemarle county Humbly Sheweth, that your petitioners suffer many and great Hardships and inconveniencys from the Vast extent of said County in Traveling to the Court-house, the greatest part by far of your petitioners have from twenty to Thirty five Miles to the same the Roads extremely Bad and cannot be made much better as the lands are  Craggy and Mountainous two Rivers and many Creeks that are Rapid which add to the inconveniency and the court-house of the said county set many Miles from the Center to the North part to make the Situation more agreable as the part supposed to be about the Center was Mountainous which your petitioners are Occasionally to get Through on any Emergency the Inconveniencies so great that many of your petitioners become sufferers not having it in their power to Attend to their business without Riding The day before and the day after to Return. For these and other Reasons we [pray to?] have the County divided into two distinct Countys by Running a direct line from the Southwest point of the Louisa line, the Waters of Machunck Creek, to the Fluvanna River at the lower side of Scotts ferry Landing by which Division your petitioners conceive the greatest conveniency to themselves and no Individuals to be prejudiced. The court-house and Town of Charlottsville will answer the same purpose as at present and be near Centrical to the North part of the said County and your petitioners shall ever pray &c.
